—Judgment, Su*476preme Court, New York County (Rose L. Rubin, J.), rendered May 17, 1990, convicting defendant, after jury trial, of robbery in the first degree and robbery in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 5V2 to 11 years, and 4 to 8 years, respectively, unanimously affirmed.
Defendant did not object to the admission of the "911” tape and the arrest photograph on the ground of bolstering, and thus did not preserve the issues for appellate review as a matter of law (People v George, 67 NY2d 817, 819), and we decline to review these issues in the interest of justice. Were we to review, we would find defendant’s claims of error to be without merit.
Defendant’s claims of error regarding the trial court’s ruling on the codefendant’s alibi notice, and the prosecutor’s summation comments, were similarly unpreserved by defendant for appellate review as a matter of law, and in any event were previously rejected by this Court in deciding the appeal of the codefendant, Jacqueline Castaneda (People v Castaneda, 176 AD2d 455, lv denied 79 NY2d 854).
Defendant’s additional arguments are unpreserved for appellate review as a matter of law, and interest of justice review is unwarranted. Concur — Carro, J. P., Wallach, Asch and Rubin, JJ.